Title: To Thomas Jefferson from Sir John Sinclair, 6 June 1800
From: Sinclair, Sir John
To: Jefferson, Thomas



Dear Sir,
London 29 Parliament Street 6 June 1800.

Permit me to recommence our correspondence together, by requesting your Acceptance, of the Copy of a Work, in which, I am persuaded, you will feel yourself, in various respects, deeply interested. Being on the Eve of setting out for Scotland, I hope you will excuse me for using a borrowed hand, & for writing you a short  letter. I cannot however avoid requesting your particular attention, to one point, respecting which I had the pleasure of corresponding with General Washington, namely the establishment of a Board of Agriculture in America, respecting which I have also taken the Liberty of writing Mr. Adams. Hoping by your united efforts, to see this important Object accomplished, I beg to subscribe myself,
With much respect & regard, Dear Sir, Your faithful and Obedient Servant

John Sinclair

